Citation Nr: 0839818	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  08-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals, total 
left knee replacement (left knee disability).

2.  Entitlement to service connection for residuals, chin 
injury.

3.  Entitlement to service connection for residuals, head 
injury.

4.  Entitlement to service connection for a low back 
disability, to include as secondary to a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the RO that 
denied service connection for left total knee replacement, 
chin injury, head injury, and low back condition.  The 
veteran filed a timely appeal of these determinations to the 
Board.  

In September 2008, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Acting Veteran's Law Judge.  A transcript of 
these proceedings has been associated with the veteran's 
claims file.  At the hearing, the record was held open for 60 
days in order to allow the veteran time to submit additional 
evidence in connection with his claims.  Evidence was 
submitted shortly thereafter, accompanied by a waiver of RO 
consideration.  This will be considered by the Board in 
reviewing the veteran's claims.
 
The issues of entitlement to service connection for a low 
back disability and for residuals of chin and head injuries 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The veteran's current left knee disability was caused by an 
injury during the veteran's period of active service.


CONCLUSION OF LAW

Residuals of a left total knee replacement were incurred as a 
result of an injury in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of VCAA at this point is required.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 , 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2008).  In addition, if a condition noted during service is 
not noted to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Pertinent 
regulation also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In this case, the veteran's medical records indicate that the 
veteran is status post left total knee replacement.  Although 
the Board has reviewed the lay and medical evidence in 
detail, the Board will focus its discussion on evidence that 
concerns whether the veteran's current disability is related 
to a disease or injury in service.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran indicated that he sustained an injury in service 
that led to his left knee condition.  Specifically, the 
veteran testified before the Board that sometime late in 
1969, when serving in the Republic of Vietnam, the veteran 
fell into a concrete bunker, likely a grease pit for vehicle 
maintenance, and hurt his knee, head and chin.  The veteran's 
service records do not contain information regarding this 
incident, but the veteran submitted a photo of himself from 
his time in Vietnam with his chin and left knee bandaged, and 
also submitted buddy statements from several fellow 
servicemen testifying that the veteran did indeed fall into 
the concrete pit in Vietnam and that they assisted the 
veteran in getting to the hospital and with some of his care 
afterwards.  In addition, the veteran's wife testified before 
the Board that the veteran and she were married the year 
before he went into the service.  She indicated that the 
veteran had no knee problems prior to active duty, but that 
after his discharge, the veteran came home with knee problems 
that have been ongoing and have been deteriorating since 
service. 

After service, the veteran testified that he saw some 
physicians for his left knee but mostly took over-the-counter 
pain medication for treatment of his left knee.  Eventually, 
he began getting injections for the pain.  Medical records 
indicate that the veteran was seen since at least 1989 for 
this condition and that by the time of his total knee 
replacement in 2005 the veteran had extensive 
tricompartmental degenerative changes, including completed 
degenerative tear to the posterior horn of the medial 
meniscus extending into the body.  

In support of his claim, the veteran submitted reports of two 
of his treating physicians dated in September 2008.  The 
veteran's treating VA physician indicated that the veteran 
injured his knee in service when he fell into a 
cement/concrete pit in the ground.  This physician stated 
that "[t]here is no question in my mind that there is a 
greater than 50%, and more likely 100% probability, that [the 
veteran's] injury occurred from the fall in the concrete pit.  
Since that time, he has had significant degenerative changes 
over the years requiring frequent medical visits. ... I feel 
that there is a direct connection between the veteran's 
service injury and his current chronic disability."  

The veteran's private physician also submitted a letter on 
behalf of the veteran.  This physician also noted the 
veteran's in-service fall and injury and stated that "I am 
100% convinced that [the veteran] required a left total knee 
replacement as a direct result of his fall and injury while 
in Vietnam."

In this regard, the Board notes that the claims file contains 
an October 2002 medical treatment note where the veteran 
indicated that he injured his knee in high school playing 
football.  The veteran, however, in his testimony before the 
Board stated that he gave the doctor this explanation because 
he did not want to discuss his Vietnam experiences.  In 
addition, the veteran submitted statements from his old high 
school football coach and two old friends that he played 
football with in high school that confirmed that the veteran 
did not injure his left knee playing football in high school.  
Some of these statements also noted the veteran's good 
character and that they found the veteran trustworthy. 

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for residuals of left total knee 
replacement is warranted.  In the present case, the Board 
finds the veteran's account of his medical history credible.  
The veteran and his spouse both testified that he had no 
injury to his left knee prior to his service.  The veteran 
testified that he fell into a concrete pit while in Vietnam 
and submitted a photograph and several statements for his 
fellow servicemen consistent with his report.  In addition, 
the veteran and his wife stated that he has had continuing 
and progressive worsening of this left knee since service, 
eventually leading to surgery in 2005.  In this regard, the 
Board observes that the veteran is competent to report the 
onset of symptoms, and continued symptomatology since that 
time and finds that the statements of the veteran, his wife, 
and his friends and fellow servicemen to be credible.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469 70 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge).  

In addition, the veteran's treating physicians indicated that 
his left knee disability is more than likely the result of 
his in-service fall.  And there is no contradictory medical 
opinion in the record.  

The Board finds that the evidence supports the veteran's 
claim of service connection for residuals of left total knee 
replacement.  Service connection for this condition is 
therefore granted.


ORDER

Service connection for residuals of total left knee 
replacement is granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for a low back disability and for residuals of 
chin and head injuries must be remanded for further action.  

The Board notes that the veteran testified that he has back 
pain and arthritis in his back as a result of his left knee 
disability.  As noted above, the veteran has now been granted 
service connection for his left knee disability.  The RO must 
now be given an opportunity to consider whether the veteran 
is entitled to service connection for his low back disability 
as secondary to his service-connected left knee disability.  
The Board also notes that the veteran has not had a VA 
examination to determine the nature and etiology of any low 
back, chin, and head disabilities present.  The veteran 
should be provided a VA examination in connection with these 
claims.  38 C.F.R. § 3.159(c)(4) (2008).

In addition, the Board notes that the veteran has been 
recently treated at the Martinsburg VA Medical Center.  Upon 
remand, the RO should attempt to update the veteran's claims 
file with records from this facility dated since January 
2006.  The veteran should also be afforded an opportunity to 
submit any recent medical records or evidence that has not 
already been associated with the claims file.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the veteran's 
treatment records from the Martinsburg 
VA Medical Center, dated since January 
2006.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
or examinations in order to determine the 
nature and etiology of any residuals of 
chin and head injuries, and any low back 
disability found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
a low back disability and any residuals 
of a chin or head injury.  If the 
examiner diagnoses the veteran as having 
residuals of a chin or head injury, or a 
low back disability, the examiner should 
specify the diagnoses, and should offer 
an opinion as to whether it is at least 
as likely as not that each such 
disability was caused by or had its onset 
during service.  The examiner should also 
offer an opinion as to whether any low 
back disability found is caused by, or 
aggravated by, the veteran's service-
connected left knee disability.  
Specifically, the examiner should comment 
on the September 2008 reports of the 
veteran's treating physicians indicating 
that the veteran has a low back 
disability related to his in-service fall 
and secondary to his left knee 
disability.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

3.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims in light of all the evidence of 
record.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


